DETAILED ACTION
Examiner Notes
 	The present application is being examined under the pre-AIA  first to invent provisions. 
	This is the 1st action in the application in response to the correspondence filed on 3/16/2020.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Election/Restrictions
	Examiner has received the Applicant’s response to the Restriction requirement of 12/15/2021.  Applicant’s election of Group I, and Species election of Species A (Fig. 1), claims 1-14 and 15-16, in the reply filed on 2/15/2022 is acknowledged.  Please note that the Applicant has correctly ascertained that there was a typo and the Restriction should have read Group I, claims 1-14 and 15-16 and not Group I, claims 1-4 and 15-16.
 	Applicant has made this election with traverse, stating that there would be no search burden and that a thorough search for claim 1 would suffice as a search for all elements of claim 17.  Examiner respectfully disagrees.  For example, the language of the method claims diverge from the apparatus in the term “stacking”.  Further, the inventions have different classifications.  Therefore, Examiner withdraws claims 17-20 from consideration. The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
  	The information disclosure statement (IDS) submitted are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



  	Claims 1, 2, 5, 7, 10, 12-13 rejected under 35 U.S.C. 102(b) as being anticipated by Wunsch (US 2016/0336657).
	Claim 1
	As for claim 1, Wunsch teaches An antenna assembly comprising: 
a first conductive element having a bowtie shape, the first conductive element on a dielectric material at a first layer (Fig. 3, el. 40, Fig. 10A, el. 120); 
a feed point within the bowtie shape (Fig. 3, Fig. 10A, feed points are the corners of the bowtie shape); 
a second conductive element configured as a feed line (Fig. 3, el. 38, 48, 36; Fig. 10A, lines connected to el. 120; Applicant appears to have a planar feedline strip, but that distinction/clarification is not made within this limitation.  The current wider breadth of scope allows the prior art to read on the instant invention), 
the second conductive element on the dielectric material at a second layer (Fig. 3, 4, 7, 10A, the prior art feedlines are shown to extend vertically through multiple layers of the substrate), wherein the second conductive element is electrically coupled to the first conductive element at least at the feed point, independently of direct electrical contact between the first conductive element and the second conductive element (Fig. 3, 10A), 
and wherein the first conductive element and the second conductive element together form an electrically coupled bowtie antenna (Fig. 3, 10A); 
and a ground plane on the dielectric material at a third layer (Par. [0060]).

	Claim 2
 	As for claim 2, Wunsch teaches The antenna assembly of claim 1, 
wherein the second conductive element has no direct electrical contact with the first conductive element (Fig. 3, 10A), 
such that electrical coupling of the second conductive element with the first conductive element comprises electric fields within the dielectric material between the first conductive element and the second conductive element, thereby reducing a risk of electrical performance degradation caused by mechanical damage at the feed point (Fig. 3, 10A; this limitation refers entirely to a property or function of the structure recited in claim 1-2, which, as described herein, reads on a structure of Wunsch; therefore, this limitation is presumed inherent to that structure, as permitted by the legal principles outlined in MPEP 2112.01(I)).

	Claim 5
 	As for claim 5, Wunsch teaches The antenna assembly of claim 1, 
wherein the bowtie shape is defined by a gap within the first conductive element (Fig. 3, 10A), 

	Claim 7
 	As for claim 7, Wunsch teaches The antenna assembly of claim 1, 
wherein the bowtie shape is defined by an outer edge of the first conductive element (Fig. 3, 10A), 

Claim 10
 	As for claim 10, Wunsch teaches The antenna assembly of claim 1, 
wherein the second layer is between the first layer and the third layer (Fig. 3, 10A, Par. [0060]).

Claim 12
 	As for claim 12, Wunsch teaches The antenna assembly of claim 1, 
wherein the dielectric material comprises a set of stacked dielectric layers (Fig. 3, 10A, 4).

Claim 13
As for claim 13, Wunsch teaches The antenna assembly of claim 1,
wherein the first conductive element, the second conductive element, or the ground plane comprises copper (see Wunsch claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunsch in view of Novack (US 2011/0277805).
Claim 11:
	1As for claim 14, Wunsch teaches The antenna assembly of claim 1 (see the rejection of claim 1);
	2However, Wunsch does not teach wherein the antenna assembly is flexible, thereby permitting the antenna assembly to conform to a non-planar surface.
 	3Nevertheless, Novack teaches wherein the antenna assembly is flexible, thereby permitting the antenna assembly to conform to a non-planar surface. (Par. [0085]).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of placing the antenna on a flexible substrate as taught in the prior art of Novack and apply that to the prior art of Wunsch.
	5The motivation for this combination is to allow for physical integration of the apparatus to structures or devices having complex and contoured surfaces.

	

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunsch in view of Obermeyer (US 2009/0102705).
Claim 14:
	1As for claim 14, Wunsch teaches The antenna assembly of claim 1 (see the rejection of claim 1);
	2However, Wunsch does not teach further comprising: a matching component coupled to the second conductive element disposed opposite the feed point.
 	3Nevertheless, Obermeyer teaches further comprising: a matching component coupled to the second conductive element disposed opposite the feed point (Par. [0025]).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of impedance matching between the feed point and an antenna radiating element as taught in the prior art of Obermeyer and apply that to the prior art of Wunsch.
	5The motivation for this combination is to allow for maximum signal transfer over the full range of operating frequencies.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunsch in view of Chen (US 2015/0318618).
Claim 15:
	1As for claim 15, Wunsch teaches all the limitations as already rejected in claim 1 and again recited in claim 15;
	2However, Wunsch does not teach and a non-planar surface on an exterior of the aircraft, wherein the antenna assembly conforms to the non-planar surface.
 	3Nevertheless, Chen teaches and a non-planar surface on an exterior of the aircraft, wherein the antenna assembly conforms to the non-planar surface (Par. [0028]).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of applying the apparatus to an aircraft as taught in the prior art of Chen and apply that to the prior art of Wunsch.
	5The motivation for this combination is to allow for the apparatus to be commercially widely usable.

Claim 16:
	As for claim 16, Wunsch teaches The aircraft of claim 15 (see the rejection of claim 15).  Wunsch further teaches further comprising: a signal source or receiver coupled to the antenna (Par. [0049]).

 	Claim(s) 3-4, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunsch.
	As for claims 3-4, 6, 8-9, Wunsch teaches all the limitations as rejected in claim 1;
	However, Wunsch does not explicitly teach the optimum ranges or values in the limitations of the claims above.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange these specifications, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE K KIM/
Examiner, Art Unit 2845                                                                                                                                                               
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845